Citation Nr: 0918317	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-19 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 26, 1945 to 
December 5, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO/AMC action on this matter is warranted.

In a March 2007 statement in support of claim, the Veteran 
reported that she is now receiving dialysis treatments and 
requested that VA medical records from Myrtle Beach, South 
Carolina, be obtained in support of her claim.

Additionally, during the Veteran's VA aid and attendance 
examination in April 2006, the Veteran reported that private 
medical records from her private ophthalmologist had been 
sent to VA. These records are not associated with the file.

The Veteran has emphasized the need for a special monthly 
pension due to her visual acuity. It is essential to secure 
the Veteran's private medical records which can be associated 
with the claims file or, if necessary, schedule the Veteran 
for a VA examination to determine the severity of her eye 
disorder.

As such, the medical evidence of record is insufficient for 
the Board to render a decision on the issue of entitlement to 
a special monthly pension. Where the record before the Board 
is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should obtain copies of all VA 
outpatient records, from February 2006 
to the present time.  All records 
obtained should be associated with the 
claims folder.

2.	The RO should obtain copies of any 
private medical treatment the Veteran 
has received for any and all 
disabilities she is claiming for 
entitlement to a special monthly 
pension, to include treatment for 
diabetes, macular degeneration, and 
dialysis. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on 
file. The RO/AMC should then obtain 
these records and associate them with 
the claims folder. The Veteran may 
also submit any evidence or further 
argument relative to the claim at 
issue.

3.	 If necessary, the RO/AMC shall 
schedule the Veteran for an eye 
examination by an ophthalmologist.  
The purpose of the examination is to 
determine the severity of the 
Veteran's macular degeneration.

The following considerations will 
govern the examination:

a.  The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner.  The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained, and a copy of this remand.

b.  All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an opinion 
without resort to speculation, he or 
she should so state. 

4.	 The Veteran is hereby notified that it 
is her  responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	 After completion of the above and any 
additional development deemed 
necessary, the RO/AMC should review 
and readjudicate the claim.  See 38 
C.F.R. § 4.2.  If any such action does 
not resolve the claim, the RO/AMC 
shall issue the Veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, 
if in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the Veteran 
unless she is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

